DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 is objected to because of the following informalities: it is not clear what the applicants mean by “a number of pairs”. It is not clear if it refers to a pair of electrode fingers or a pair of IDTs.  If the applicants refer to the pair of comb-shaped electrodes (recited in claim 1), then claim 5 should be amended to refer to “the pair of comb-shaped electrodes…”. For examination purposes, Yamaji discloses an IDT comprising one pair of comb shaped electrodes throughout the arrangement. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji et al. (JP2012156741, hereinafter Yamaji).
Regarding claim 1, Yamaji discloses an acoustic wave resonator comprising: a piezoelectric substrate (22); and an interdigital transducer (IDT, 24) located on the piezoelectric substrate, the IDT including a pair of comb-shaped electrodes having a plurality of electrode fingers and a bus bar to which the plurality of electrode fingers are coupled, the IDT having: a first region (region 24a) in which a pitch of electrode fingers is substantially constant; a second region in which a pitch of electrode fingers decreases at closer distances to an outer side (24b); and a third region in which a pitch of electrode fingers increases at closer distances to an outer side, the second region being located outside the first region in an arrangement direction of the plurality of electrode fingers, and the third region being located outside the second region in the arrangement direction. See Fig. 8.
Regarding claim 2, the first region (central region 24a) is in contact with the second region (24b, 24c), and the second region is in contact with the third region (24a to the left and right of regions 2b and 24c, respectively).
Regarding claim 3, a pitch of electrode fingers closest to the first region in the second region is equal to or less than the pitch of the electrode fingers in the first region;16 Patent Attorney Docket No. 85282.09391USa pitch of electrode fingers closest to the second region in the third region is equal to or less than a pitch of electrode fingers closest to the third region in the second region.
Regarding claim 4, according to the description of Fig. 8,the pitch changes in the narrow pitch region. 
Regarding claim 5, as explained above, the claim language is not clear. Yamaji discloses an IDT including a pair of comb-shaped electrodes throughout the arrangement.
Regarding claim 6, reflectors 23a and 23b are provided on the substrate, outside the IDT arrangement. 
Regarding claim 7, the piezoelectric substrate is a LT or LN substrate.
Regarding claims 8-10, Yamaji discloses the filter and a multiplexer comprising the acoustic wave resonator as disclosed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837